Citation Nr: 1624330	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2002 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has residuals, to include headaches, from multiple TBIs incurred while serving in Iraq.  The record also indicates that his headaches may be secondary to medications taken for service-connected posttraumatic stress disorder (PTSD).  For the reasons that follow, the Board finds that a remand is required for additional evidentiary development, to include a VA examination.

The record demonstrates that the Veteran served two tours in Iraq and is a recipient of the Combat Infantryman's Badge.  During the course of the appeal, he has reported being in close proximity to IEDs, surface-to-air missiles, and grenades on multiple occasions.  On VA examination in February 2009, the Veteran described one incident when he was hit with an IED while driving in a Humvee, after which he was dazed and had a headache.  The examiner indicated that the Veteran never lost consciousness during any of these incidents.  As for current symptoms, the Veteran reported 1-2 headaches per week, balance problems, memory loss, generalized weakness, and sleep disturbance, with additional psychiatric symptomology.  An MRI of the Veteran's brain was normal.  Neuropsychological findings were also normal.

The examiner observed that the Veteran likely had three mild concussions during his deployments to Iraq.  However, he explained that the "Veteran's memory deficits are unlikely due to TBI as evidenced by the neuropsychological testing in which there was no evidence of a cognitive disorder and normal MRI of the brain."  The examiner further noted that the Veteran's headaches were "related to his tobacco use per his report."  No additional rationale was provided.

The Board finds that the VA examiner's opinion is inadequate, and that another examination is necessary to clarify the nature and etiology of the Veteran's symptoms, to include his headaches.  At the outset, it is unclear from the examiner's report if the Veteran actually suffered one or more TBIs during service.  VA outpatient notes from 2008 document "post-concussive symptoms," to include balance problems, memory loss, and tinnitus, and the VA examiner noted a history of "mild" concussions, but there is no definitive medical finding of TBI.  Notably, the Veteran testified during his Board hearing that he developed neurological symptoms in service following blast exposure, and that (contrary to the examiner's report) he did lose consciousness following at least one of the blast incidents.  The Board finds that additional evidence is needed to determine if these symptoms are consistent with TBI residuals.  Furthermore, with regard to the Veteran's headaches, the Board notes that an August 2008 VA sleep study referred to a known link between PTSD medication and headaches.  In light of the above, and given that more than 7 years have elapsed since the Veteran's last TBI examination, the Board finds a remand is warranted.  See Barr v. Nicholson, 31 Vet. App. 303, 312 (2007) (once VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records for the period from April 2015 to the present.

2.  Schedule the Veteran for a neurological examination to determine the nature and etiology of his current symptoms, to include recurrent headaches, balance problems, tinnitus, and memory loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

The examiner should specifically address the following issues:

(a) Whether the Veteran has a TBI or residuals thereof.  In addressing this issue, carefully consider the Veteran's lay statements with regard to in-service blast exposure.

(b) If so, whether it is at least as likely as not (50 percent probability or more) that the claimed TBI/s had its clinical onset during service or is otherwise related to an event or incident of that service.

(c) Whether it is at least as likely as not that the Veteran's headaches had their clinical onset during service or are otherwise related to an event or incident of that service, to include any in-service TBI/s.

(d) Whether it is at least as likely as not that the Veteran's headaches are proximately due to or aggravated by service-connected disease or injury, to include service-connected PTSD and any medications taken therefor.  Specifically consider the August 2008 VA sleep study showing a possible link between Paxil and headaches.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

